Exhibit 10.2 VOLUNTARY DEFERRED COMPENSATION PLAN FOR DIRECTORS Amended and Restated as of October 29, 2014 TABLE OF CONTENTS 1. Establishment and Purpose of the Plan 1 2. Administration 1 3. Eligibility 1 4. Deferrals of Compensation 1 5. Accounts under the Plan 2 6. Deemed Investment of Accounts 2 7. Change in Investment Directions 2 8. Crediting of Accounts 2 9. Status of Investments 2 Vesting 3 Payment of Accounts 3 Change in Control 5 Designation of Beneficiaries 5 Nonalienation 6 Indemnification 6 Severability 6 Waiver 6 Notices 6 Governing Law 6 Construction of Language 6 Amendment or Discontinuance 6 Prohibited Acceleration/Distribution Timing 6 Aggregation of Employers 7 Unforeseeable Emergency ii VOLUNTARY DEFERRED COMPENSATION PLAN FOR DIRECTORS Amended and Restated as of October 29, 2014 1. Establishment and Purpose of the Plan This Voluntary Deferred Compensation Plan for Directors (the “Plan”) was established to enable the members of the Board of Directors of Ottawa Savings Bank (the "Bank") and its affiliates to defer a portion of the fees that would otherwise be paid to them as directors (“Compensation”) and to, instead, receive such amounts at a later date. 2. Administration.
